DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant elected stanozolol as the single species of dihydrotestosterone, or a derivative or promoter thereof in the reply filed on 10/13/2020. 

Status
Claims 1-3 and 5-20 are pending. Claim 4 is canceled. Claims 5-7 and 9-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species. Therefore, Claims 1-3, 8 and 17-20 are under examination.

Priority
This application is a continuation of U.S. Patent Application No. 15/917,106, filed March 9, 2018, which is a continuation of 15/598,818, filed May 18, 2017, which claims priority to U.S. Provisional No. 62/338,122, filed May 18, 2016.

Information Disclosure Statement
The Information Disclosure Statement(s) filed 4/19/2021 has/have been considered by the Examiner.  The submission(s) is/are in compliance with the provisions of 37 CFR §§ 1.97 and 

Response to arguments
Applicant argues that none of the references teach the new limitation of detecting calcification of cancer. However, due to the addition of the Goyer reference, which teaches calcification detection, Applicant’s arguments are not persuasive. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
New rejection necessitated by amendment - Claims 1-3, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daniel et al. (“A Pilot Study of Stanozolol for Advanced Breast Carcinoma.” Cancer (1991); 67:2966-2968) in view of Goyer et al. (“Complete calcification of colorectal liver metastases on imaging after chemotherapy does not indicate sterilization of disease.” J Visc Surg. 2012 Aug;149(4):e271-4. doi: 10.1016/j.jviscsurg.2012.03.002. Epub 2012 May 25.)

Claimed invention
	A method of treating cancer in a patient comprising administering to the patient an effective amount of dihydrotestosterone, a dihydrotestosterone derivative of a specified general formula.

Claimed interpretation
The specification states that the term “treatment" includes preventative (e.g., prophylactic), curative or palliative treatment. See 0016. Because the term “treatment” includes “prevention” and because “prevention” encompasses embodiments wherein the patient need not be afflicted with a disease including cancer, then the mere administration of the product for any reason would meet the claimed invention.

Prior art
Daniel teaches 10 mg oral daily dose of stanozolol as an active agent in the treatment of advanced and heavily pretreated carcinoma of the breast. See abstract; pp. 2966, 2968. Daniel suggested further treatment of larger numbers of patients to establish its role more fully in the management of metastatic breast carcinoma. See p. 2968. 
While Daniel teaches treatment of breast cancer, Daniel does not expressly teach detecting the extent of calcification of a portion of cancer. However, detecting and analyzing calcification of cancer was already used during cancer treatment. For example, Goyer teaches detection of calcification in cancer was conducted to see if the extent of calcification was synonymous with sterilization of disease by chemotherapy. See abstract. Goyer reported that imaging evidence of complete calcification may be a good indicator of chemotherapy response. See Id.

One of ordinary skill in the art would have found it prima facie obvious to detect the extent of calcification of cancer in cancer patients of Daniel during chemotherapy treatment in order to analyze the response to chemotherapy with stanazol given that Goyer reported that imaging evidence of complete calcification may be a good indicator of chemotherapy response.

Regarding Claim 2, the 10 mg amount of stanozolol is sufficient to produce calcification of at least a portion of the cancer. The instant specification states that effective amounts of active agents of the invention range from 10-2000 mg. See 0041. Daniel teaches 10 mg oral stanozolol. See abstract; pp. 2966, 2968. Claim 17 is also met because Daniel teaches oral administration.
Regarding Claim 3, stanozolol is explicitly taught by Daniel. See title; p. 2966.
Regarding Claim 18, wherein the cancer is an androgen receptor positive cancer, as noted in the claim interpretation section above, the patient is not require to be afflicted with cancer. The cancer only needs to be prevented.
Regarding Claim 19, Daniels teaches treatment of breast cancer patients. See title.
Claim 20 further requires surgically excising the calcified cancer from the patient. Daniel teaches amounts of stanozolol that is effective to calcify a portion of the cancer. While the cited prior art does not explicitly teach the calcification of cancer, or the surgical removal of calcified cancer, surgery is a common therapeutic technique in the treatment of cancer. Hoffman teaches that surgical removal of the cancer is a well-known treatment for cancer (col.1:33-37). As noted supra, the ordinarily skilled artisan would find it prima facie obvious to combine two therapies when the use of the therapies individually is known for the treatment of the same disorder. In the instant case, surgical excision of cancer was a well-known therapy at the time of the invention, and the use of stanozolol for the treatment of breast cancer was known in the art as evidenced by Daniel. Accordingly, the ordinarily skilled artisan would have had a reasonable expectation of success in surgically removing cancer from a patient in order to advance the therapeutic treatment of said patient. The combination of multiple approaches to the treatment of cancer, particularly the combination of different treatment modalities, was known at the time of the invention, and would have been obvious to the ordinarily skilled artisan.
Thus, absent evidence of unexpected results or secondary considerations, the instantly claimed invention was prima facie obvious at the time of the invention.


New rejection necessitated by amendment - Claim 1-3, 8 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daniel et al. (“A Pilot Study of Stanozolol for Advanced Breast Carcinoma.” Cancer (1991); 67:2966-2968 in view of Goyer et al. (“Complete calcification of colorectal liver metastases on imaging after chemotherapy does not indicate sterilization of disease.” J Visc Surg. 2012 Aug;149(4):e271-4. doi: 10.1016/j.jviscsurg.2012.03.002. Epub 2012 May 25), as applied to claims 1-3, and 17-20 above, further taken in view of Hoffman (US 8,481,498).

Claimed invention
Dependent Claim 8 is drawn to the method of Claim 1, wherein the method further comprises administration of an effective amount of a tyrosine hydroxylase inhibitor such as α-methyl-DL tyrosine.

Prior art
Daniel and Goyer meet the limitations of Claims 1-3 and 17-19 as outlined above. Their combination does not explicitly teach the treatment further comprising administration of a tyrosine hydroxylase inhibitor such as α-methyl-DL tyrosine as required by instant Claim 8.
However, like Daniel, Hoffman’s invention is also drawn to treating cancer including breast cancer. See Claim 1. Hoffman teaches administration of effective amounts of α-methyl-DL tyrosine as the active agent. See abstract; Claims 11, 25 and 26.
One of ordinary skill in the art would have found it obvious to combine the teachings of Daniel and Hoffman because each are concerned with the treatment of cancer using chemotherapeutic agents. While Daniel specifically teaches the use of stanozolol, Hoffman teaches the use of α-methyl-DL tyrosine for treating breast cancer. 
The question of obviousness must be resolved on the basis of the factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). The elected species of stanozolol and α-methyl DL tyrosine were both known in the art to be useful for treating breast cancer, as shown by the teachings of Daniel and Hoffman. The prior art differs from the claims at hand in that the cited prior art does not explicitly teach the treatment of cancer using the combination of these 2 inhibitors. However, regarding the combination of known elements, “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007). In the instant case, the ordinarily skilled artisan would have had a reasonable expectation of success in arriving at the instantly claimed invention in view of the teachings of Daniel and Hoffman, as the instantly claimed invention is the treatment of a disorder using a combination of two compounds known individually for the treatment of said disorder. In other words, Daniel teaches the treatment of breast cancer using stanozolol, while Hoffman teaches the treatment of cancer using tyrosine hydroxylase inhibitors. While the cited prior art does not explicitly teach the instantly claimed combination therapy, one having ordinary skill in the art at the time of the invention would have found it prima facie obvious to employ the combination of two compounds known in the art individually for the treatment of a disorder with a reasonable expectation of success, and predictably producing the same desired therapeutic effect. It is obvious to combine two compositions taught by the prior art to be useful for the same purpose to form a third composition that is to be used for the very same purpose. See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). See MPEP § 2144.06.
Hoffman meets the limitations of claim 8, which require the use of a tyrosine hydroxylase inhibitor, such as a-methyl-DL-tyrosine.
Accordingly, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill before the effective filing date of the claimed invention.   

Conclusion
No claims allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS E SIMMONS whose telephone number is (571)272-9065.  The examiner can normally be reached on M-F: 8-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRIS E SIMMONS/Examiner, Art Unit 1629    

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629